           Case 1:21-cv-00616-RP Document 84 Filed 08/26/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

 WHOLE WOMAN’S HEALTH, et al.,               §
                                             §
                      Plaintiffs,            §
 v.                                          §           Cause No. 1:21-cv-00616-RP
                                             §
 AUSTIN REEVE JACKSON, et al.,               §
                                             §
                      Defendants.            §


        DEFENDANTS’ OPPOSED MOTION TO STAY PROCEEDINGS AND
            VACATE PRELIMINARY-INJUNCTION HEARING


      Defendants respectfully request that the Court vacate the August 30, 2021

preliminary injunction hearing and stay all proceedings pending appeal because it

lacks jurisdiction. In support of this motion, Defendants show as follows:

      1.      On August 25, 2021, this Court issued an Order denying Defendants’

motion to dismiss for lack of jurisdiction. (Dkt. 82).

      2.      The Order denied Defendants’ claims of sovereign immunity. See Dkt.

82 at 13–20, 33–35. The Ruling and Order is thus appealable under the collateral-

order doctrine. See Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506

U.S. 139, 147 (1993); McCarthy ex rel. Travis v. Hawkins, 381 F.3d 407, 411–12 (5th

Cir. 2004) (“Under the collateral order doctrine, this court has jurisdiction over an

interlocutory appeal from a denial of a motion to dismiss asserting Eleventh

Amendment immunity.”).




                                            1
           Case 1:21-cv-00616-RP Document 84 Filed 08/26/21 Page 2 of 6




      3.      Defendants timely filed a notice of appeal to the United States Court of

Appeals for the Fifth Circuit from the Court’s August 25 Order. Fed. R. App. P.

4(a)(1)(A); Dkt. 83.

      4.      The notice of appeal has automatically divested this Court of

jurisdiction. “[A] notice of appeal [of an order denying immunity] . . . gives the

appellate court sole jurisdiction and divests the trial court of jurisdiction to proceed

with the case.” BancPass, Inc. v. Highway Toll Admin., LLC, 863 F.3d 391, 398 (5th

Cir. 2017) (quoting United States v. Dunbar, 611 F.2d 985, 987 (5th Cir. 1980)).

      5.      The only exception to this rule is that district courts may decide to

maintain jurisdiction only if they certify that the appeal is frivolous. Dunbar, 611

F.2d at 988; Williams v. Brooks, 996 F.2d 728, 729–30 (5th Cir. 1993). That high

standard is only met when a “disposition is so plainly correct that nothing can be said

on the other side.” BancPass, 863 F.3d at 399. This Court did not find Defendants’

sovereign-immunity defenses frivolous. See Dkt. 82 at 15–20, 33–35. Thus, “[i]n light

of this standard,” the Court must decline to exercise jurisdiction pending the outcome

of the appeal. Lewis v. Hughs, No. 5:20-CV-00577-OLG, 2020 WL 6736426, at *1

(W.D. Tex. Aug. 20, 2020).

      6.      Defendants’ sovereign-immunity defense would require dismissal of the

entirety of this case against them. And on appeal, the Fifth Circuit will have

discretion to hear other arguments raised in Defendants’ motion to dismiss. See

Hospitality House, Inc. v. Gilbert, 298 F.3d 424, 429 (5th Cir. 2002). This Court




                                           2
         Case 1:21-cv-00616-RP Document 84 Filed 08/26/21 Page 3 of 6




therefore lacks jurisdiction to hold a preliminary-injunction hearing or to issue an

injunction or any other form of relief. All proceedings must be stayed.

                                  CONCLUSION

      Because this Court has automatically been divested of jurisdiction by operation

of Defendants’ notice of appeal, the preliminary-injunction hearing should be vacated

and all proceedings stayed pending appeal.

                                    Respectfully submitted.

                                    /s/ Heather Gebelin Hacker
                                    HEATHER GEBELIN HACKER
                                    Texas Bar No. 24103325
                                    heather@hackerstephens.com
                                    ANDREW B. STEPHENS
                                    Texas Bar No. 24079396
                                    andrew@hackerstephens.com
                                    HACKER STEPHENS LLP
                                    108 Wild Basin Rd. South, Suite 250
                                    Austin, Texas 78746
                                    Tel: (512) 399-3022

                                    Attorneys for Defendant Penny Clarkston


                                    /s/ Jonathan F. Mitchell
                                    JONATHAN F. MITCHELL
                                    Texas Bar No. 24075463
                                    MITCHELL LAW PLLC
                                    111 Congress Avenue, Suite 400
                                    Austin, Texas 78701
                                    (512) 686-3940 (phone)
                                    (512) 686-3941 (fax)
                                    jonathan@mitchell.law

                                    Attorney for Defendant Mark Lee Dickson




                                          3
Case 1:21-cv-00616-RP Document 84 Filed 08/26/21 Page 4 of 6




                        KEN PAXTON
                        Attorney General of Texas

                        BRENT WEBSTER
                        First Assistant Attorney General

                        GRANT DORFMAN
                        Deputy First Assistant Attorney General

                        SHAWN E. COWLES
                        Deputy Attorney General for Civil Litigation

                        THOMAS A. ALBRIGHT
                        Chief - General Litigation Division

                        /s/ Benjamin S. Walton
                        BENJAMIN S. WALTON
                        Texas Bar No. 24075241
                        Benjamin.Walton@oag.texas.gov
                        CHRISTOPHER D. HILTON
                        Texas Bar No. 24087727
                        Christopher.Hilton@oag.texas.gov
                        HALIE DANIELS
                        Texas Bar No. 24100169
                        Halie.Daniels@oag.texas.gov
                        Assistant Attorneys General
                        General Litigation Division
                        BETH KLUSMANN
                        Assistant Solicitor General
                        Texas Bar No. 24036918
                        Beth.Klusmann@oag.texas.gov
                        NATALIE THOMPSON
                        Assistant Solicitor General
                        Texas Bar No. 24088529
                        Natalie.Thompson@oag.texas.gov
                        OFFICE OF THE ATTORNEY GENERAL
                        P.O. Box 12548, Capitol Station
                        Austin, Texas 78711-2548
                        (512) 463-2120 – Phone
                        (512) 320-0667 – Fax
                        Counsel for State Defendants




                             4
        Case 1:21-cv-00616-RP Document 84 Filed 08/26/21 Page 5 of 6




                      CERTIFICATE OF CONFERENCE

      On August 25, 2021, I conferred via email with Marc Hearron, counsel for
Plaintiffs. Mr. Hearron informed me on August 26, 2021 that Plaintiffs oppose this
motion.


                                  /s/ Heather Gebelin Hacker
                                  HEATHER GEBELIN HACKER
                                  Counsel for Defendant Penny Clarkston




                                        5
        Case 1:21-cv-00616-RP Document 84 Filed 08/26/21 Page 6 of 6




                       CERTIFICATE OF SERVICE

      I certify that on August 26, 2021, this document was served through the
Court’s CM/ECF Document Filing System upon all counsel of record.


                                /s/ Heather Gebelin Hacker
                                HEATHER GEBELIN HACKER
                                Counsel for Defendant Penny Clarkston




                                     6
